UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778-8377 Date of fiscal year end: November 30, 2013 Date of reporting period: November 30, 2013 Item 1. Reports to Stockholders. Yorkville High Income MLP ETF Yorkville High Income Infrastructure MLP ETF Annual Report November 30, 2013 Yorkville ETF Advisors Table of Contents Management Discussion of Fund Performance 2 Schedules of Investments 6 Statements of Assets and Liabilities 8 Statements of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 22 Trustees and Officers of the Trust 23 Disclosure of Fund Expenses 26 Supplemental Information 27 The Funds file their complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the trading sub-adviser, Index Management Solutions, LLC, uses to determine how to vote proxies relating to each Fund’s securities, as well as information relating to how the Funds voted proxies relating to each Fund’s securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-YES-YETF; and (ii) on the Commission’s website at http://www.sec.gov. Yorkville ETF Advisors Yorkville High Income MLP ETF Management Discussion of Fund Performance November 30, 2013 Yorkville High Income MLP Exchange Traded Fund For the fiscal year ended November 30, 2013, the Yorkville High Income MLP ETF (“YMLP” or “Fund”) gained 9.98% on a total return basis while its index, the Solactive High Income MLP Index (“YMLP Index”), returned 15.98%. The difference in performance between the Index and YMLP can primarily be attributed to Fund operating expenses of 0.82% and the tax impact of the Fund’s C-corp structure, neither of which are factored into the calculation of total return for the Index. The YMLP Index gain of 15.98% compares favorably to the performance of its most appropriate benchmark, the Yorkville Commodity MLP Universe Index (“YCOMU Index”), which was up 10.9% over the same period. The YCOMU Index consists of the entire universe of master limited partnerships (“MLPs”) involved in the following main business segments: Energy Services, Exploration and Production, Natural Resources, Marine Transportation, Downstream, and General Partners, and includes MLPs that comprise the Index. The Index’s outperformance relative to the YCOMU Index can be primarily attributed to the Index methodology’s stock selection criteria and the Index’s weighting within the Exploration and Production and Natural Resource MLP sectors. Additionally, the Index benefited from a quality upgrade in the Index methodology, in which all royalty trusts and variable distribution MLPs were removed from selection. By eliminating these volatile sectors from the portfolio, investors benefited from greater stability and growth in distributions, resulting in superior total returns. For the most recent distribution period, distribution growth in the Index averaged +8.2% year-over-year. Distribution growth was widespread across the portfolio with 17 securities increasing payouts versus fourth quarter of 2012 and 8 companies maintaining them. In short, 100% of MLPs held in the portfolio either grew or maintained distributions from the same period the previous year. The average growth rate of +8.2% was +22% above that of the MLP universe, which came in at +6.7%. Marine Transportation was the strongest sector in the Index over the course of the year, contributing 4.4% to the overall total return of the Index. Driven by a revitalization of the overall shipping market as well as a renewed interest in the potential growth for Liquid Natural Gas (LNG) exports, all 5 of the Marine Transportation MLPs held in the portfolio produced positive returns for the year. Three of the five managed total returns of 30% or greater: Teekay Offshore Partners LP (TOO, +31.8%), Navios Maritime Marine LP (NMM, +41.2%) and Capital Product Partners LP (CPLP, +47.0%). Downstream MLPs contributed another 4.2% to the Index’s overall performance, with propane MLPs rebounding from a weak 2012. Ferrellgas Partners LP (FGP) and Suburban Propane Partners LP (SPH) produced positive total returns of +44.4% and +25.8%, respectively. The best performing holding for fiscal 2013 was exploration and production MLP Pioneer Southwest Partners LP (PSE) which nearly doubled (+93.7%) after receiving a buyout proposal from its parent company, Pioneer Natural Resources (PXD), back in May. With the United States having surpassed Russia as the world leader in energy production, YMLP appears well positioned for future appreciation and distribution growth. Exploration and Production MLPs continue to pursue accretive acquisitions, see LinnCo’s (LNCO) $4.3 billion buyout of Berry Petroleum (BRY) and BreitBurn Energy LP’s purchase of oil field assets from Whiting Petroleum (WLL) for $860 million. Meanwhile, it has been estimated that global demand for LNG will double by 2025, a promising development for not only gas producers, but also those MLPs involved in Marine Transportation of LNG such as holdings Golar LNG Partners (GMLP) and Teekay LNG Partners (TGP). As the United States continues to rapidly expand production of oil and gas, MLPs across the supply chain are well positioned to benefit. From the exploration and production MLPs at the wellhead to the wholesale distribution MLPs downstream, YMLP is positioned to grow as unconventional shale and fracking of reserves boosts output nationwide. We believe this will drive MLP distribution growth and capital appreciation for 2014 and beyond. The Solactive High Income MLP Index had a distribution yield of 8.3% as of November 30, 2013. For the fiscal year ended November 30, 2013, the Fund estimated that each of its distributions made represented 100% return of capital. 2 Yorkville ETF Advisors Yorkville High Income MLP ETF Management Discussion of Fund Performance November 30, 2013 (Concluded) The Yorkville MLP Commodity Universe Index is a market capitalization weighted index, consisting of the entire universe of exchange traded MLPs involved in the following main business segments: Energy Services, Exploration & Production, Natural Resources, Marine Transportation, Downstream, and General Partners. The Yorkville High Income MLP ETF (YMLP) is designed to track, before fees, deferred taxes and expenses, the Solactive High Income MLP Index. This is a rules-based index which employs specific investment criteria focused on MLP distributions to select index constituents. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice. Growth of a $10,000 Investment‡ (at Net Asset Value)‡ AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED NOVEMBER 30, 2013 One Year Return Annualized Inception to Date* Net Asset Value Market Price Net Asset Value Market Price Yorkville High Income MLP 9.98% 10.02%‡ 2.89% 2.93%‡ Solactive High Income MLP Index 15.98%‡ 15.98%‡ 7.08%‡ 7.08%‡ * Fund commenced operations on March 12, 2012. ‡ Unaudited The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that shares, when redeemed or sold in the market, may be worth more or less than their original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. There are no assurances that the Fund will meet its stated objectives. The Fund’s holdings and allocations are subject to change and should not be considered recommendations to buy individual securities. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See definition of comparative index in Management Discussion of Fund Performance. 3 Yorkville ETF Advisors Yorkville High Income Infrastructure MLP ETF Management Discussion of Fund Performance November 30, 2013 Yorkville High Income Infrastructure MLP Exchange Traded Fund From the inception of the Yorkville High Income Infrastructure MLP ETF (“YMLI” or “Fund”) on February 12, 2013 through the end of its initial period of operations on November 30, 2013, the Fund’s benchmark, the Solactive High Income Infrastructure MLP Index (’’YMLI Index’’) gained 18.31% on a total return basis and YMLI returned 11.00%. The difference in performance between the Index and YMLI can primarily be attributed to Fund operating expenses of 0.82% and the tax impact of the Fund’s C-corp structure, neither of which are factored into the calculation of total return for the Index. The YMLI Index delivered outperformance of +3.9% over its closest benchmark, the Yorkville Infrastructure MLP Universe Index (‘‘YINFU Index’’), which gained +14.8%. The YINFU Index consists of the entire universe of master limited partnerships (“MLPs”) involved in the following main business segments: Crude Oil Pipelines, Gathering and Processing, Natural Gas Pipelines, Refined Product Pipelines, and General Partners, and includes MLP’s that comprise the Index. 22 of the 25 positions in the Index produced positive returns during the shortened first year of operations, with 15 of the securities producing double digit gains. A majority of the Index’s outperformance relative to the YINFU Index was a result of strong performance in the Gathering and Processing sector, in which the Index held an overweight position. Gathering & Processing MLPs accounted for roughly half of the portfolio’s gains since inception, as all 7 G&P MLPs were up for the period ended November 30, 2013. Access Midstream Partners LP (ACMP) which grew distributions at a portfolio-leading 23% year-over-year in the fourth quarter and Crosstex Energy LP (XTEX) which gained on its deal to partner with Devon Energy (DVN) in its MLP efforts were the two best performing G&P MLPs, up 58.4% and 55.5% respectively. Energy Transfer Equity LP (ETE) a General Partner to 3 LPs, produced a return of 56%. Three of the largest MLPs by market capitalization were the only holdings to decline in terms of total return. Plains All-American LP (PAA) lost -1.5%, Kinder Morgan Energy Partners LP (KMP) declined -2.2%, and ONEOK Partners LP (OKS) fell -5.9%. Average year-over-year distribution growth for the Index came in at 6.7% for the fourth quarter. 20 of 25 securities increased distributions versus the same period a year prior, while the remaining five kept payouts flat. In summary, 100% of the holdings in the Index either increased or maintained distributions during the year. On average, Crude Oil Pipelines were the fastest growers for the most recent distribution period, growing 10.1% versus the 4th quarter of 2012. A few major M&A deals defined 2013 for the Yorkville High Income Infrastructure MLP ETF. In October of 2013, Devon Energy (DVN) announced that it would be contributing a 50% interest in its portfolio of midstream assets to MLP Crosstex Energy LP (XTEX) in exchange for a 53% equity interest in XTEX. A Devon-affiliated entity will become the new general partner to the MLP and will hold the other 50% of its midstream business for future dropdown. Devon’s contributed assets to the entities total $4.8B. In October, Energy Transfer Equity LP (ETE) affiliate Regency Energy Partners LP (RGP) announced that it would acquire PVR Partners LP (PVR) in a $5.6B cash and stock deal. The deal will give RGP an increased presence in the Marcellus shale play. Unconventional shale plays in new energy frontiers like North Dakota are driving U.S. energy production growth. Many of these regions were not on the energy map five years ago. It will require a tremendous investment in essential U.S. energy infrastructure to transport this new production to end users. Yorkville forecasts that an investment of $300-$400 billion will be required to bring these new energy frontiers onto the U.S. energy highway, much to the benefit of infrastructure focused MLPs, such as those held in YMLI. The Solactive High Income Infrastructure MLP Index had a distribution yield of 5.8% as of November 30, 2013. For the fiscal year ended November 30, 2013, the Fund estimated that each of its distributions made represented 100% return of capital. 4 Yorkville ETF Advisors Yorkville High Income Infrastructure MLP ETF Management Discussion of Fund Performance November 30, 2013 (Concluded) The Yorkville MLP Infrastructure Universe Index is a market capitalization weighted index, consisting of the entire universe of exchange traded MLPs involved in the following main business segments: Crude Oil Pipelines, Gathering and Processing, Natural Gas Pipelines, Refined Product Pipelines, and General Partners. The Yorkville High Income Infrastructure MLP ETF (YMLI) is designed to track, before fees, deferred taxes and expenses, the Solactive High Income Infrastructure MLP Index. This is a rules-based index which employs specific investment criteria focused on MLP distributions to select index constituents. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice. Growth of a $10,000 Investment‡ (at Net Asset Value)‡ AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED NOVEMBER 30, 2013 Cumulative Inception to Date* Net Asset Value Market Price Yorkville High Income Infrastructure MLP 11.00% 10.99%‡ Solactive High Income Infrastructure MLP Index 18.31%‡ 18.31%‡ * Fund commenced operations on February 11, 2013. ‡ Unaudited The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that shares, when redeemed or sold in the market, may be worth more or less than their original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. There are no assurances that the Fund will meet its stated objectives. The Fund’s holdings and allocations are subject to change and should not be considered recommendations to buy individual securities. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See definition of comparative index in Management Discussion of Fund Performance. 5 Yorkville ETF Advisors Yorkville High Income MLP ETF Schedule of Investments November 30, 2013 Description Shares Fair Value MASTER LIMITED PARTNERSHIPS — 102.6% Energy — 85.8% Alliance Holdings GP $ Alliance Resource Partners Atlas Energy Atlas Resource Partners BreitBurn Energy Partners Calumet Specialty Products Partners Capital Product Partners EV Energy Partner Exterran Partners Global Partners Golar LNG Partners Legacy Reserves Linn Energy Memorial Production Partners Mid-Con Energy Partners Natural Resource Partners NGL Energy Partners Pioneer Southwest Energy Partners QR Energy Teekay LNG Partners Teekay Offshore Partners Vanguard Natural Resources Industrials — 5.7% Navios Maritime Partners Utilities — 11.1% Ferrellgas Partners Suburban Propane Partners Total Master Limited Partnerships (Cost $241,760,793) Total Investments — 102.6% (Cost $241,760,793) $ Percentages are based on Net Assets of $253,705,123. GP — General Partner As of November 30, 2013, all of the Fund’s investments were considered Level 1, in accordance with the fair value hierarchy under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. The accompanying notes are an integral part of the financial statements. 6 Yorkville ETF Advisors Yorkville High Income Infrastructure MLP ETF Schedule of Investments November 30, 2013 Description Shares Fair Value MASTER LIMITED PARTNERSHIPS — 101.3% Energy — 101.3% Access Midstream Partners $ Atlas Pipeline Partners Boardwalk Pipeline Partners Buckeye Partners Cheniere Energy Partners Crosstex Energy DCP Midstream Partners El Paso Pipeline Partners Enbridge Energy Partners Energy Transfer Equity Energy Transfer Partners Enterprise Products Partners Kinder Morgan Energy Partners MarkWest Energy Partners NuStar Energy NuStar GP Holdings ONEOK Partners Plains All American Pipeline PVR Partners Regency Energy Partners Sunoco Logistics Partners Targa Resources Partners TC Pipelines Tesoro Logistics Williams Partners Total Master Limited Partnerships (Cost $31,573,884) Total Investments — 101.3% (Cost $31,573,884) $ Percentages are based on Net Assets of $33,840,854. As of November 30, 2013, all of the Fund’s investments were considered Level 1, in accordance with the fair value hierarchy under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. The accompanying notes are an integral part of the financial statements. 7 Yorkville ETF Advisors Statements of Assets and Liabilities November 30, 2013 Yorkville High Income MLP ETF Yorkville High Income Infrastructure MLP ETF Assets: Investments at Cost $
